The allowance made in this case is excessive. The statute authorizes a reasonable allowance out of the personal estate for the present support of the widow, — that is, for her support presently upon and immediately after the death of her husband, before *Page 45 
the division and distribution of the estate, when there is not sufficient property which she has a right to appropriate to her own use, and when, without an allowance, she would be in a destitute condition. An allowance is not a remedy for any apparent or anticipated injustice in the settlement of the estate, but is for the supply of those present, temporary wants, for which she has no other resource immediately after the death of her husband. It is authorized merely as a necessary provision to enable her to support herself until her interest in the estate can be set out to her. Kingman v. Kingman, 31 N.H. 182.
The allowance made to the appellee is reduced to $400, and the decree of the judge of probate is modified accordingly.
ALLEN, J, did not sit.